STATE OF MICHIGAN

                           COURT OF APPEALS



JACQUELINE HARRIS,                                                 UNPUBLISHED
                                                                   January 29, 2015
              Plaintiff-Appellee,

v                                                                  No. 317749
                                                                   Macomb Circuit Court
CLINTON TOWNSHIP HOUSING                                           LC No. 2013-001950-NO
COMMISSION,

              Defendant-Appellant.


Before: MURRAY, P.J., and SAAD and K. F. KELLY, JJ.

PER CURIAM.

     Defendant appeals the trial court’s denial of its motion for summary disposition under
MCR 2.116(C)(7). For the reasons stated below, we reverse and remand for entry of an order of
summary disposition in favor of defendant.

                         I. FACTS AND PROCEDURAL HISTORY

       Plaintiff is a resident of a housing project operated by defendant Clinton Township
Housing Commission (“the Commission”). On June 1, 2011, she tripped and fell on an elevated
walkway at the housing complex that was covered in debris, and injured herself in the process.
She sued the Commission in May 2013 for premises liability, and alleged that defendant failed to
maintain the walkway in a reasonably safe condition. She also claimed that the condition of the
walkway constituted a public nuisance.

        The Commission moved for summary disposition under MCR 2.116(C)(7). It stated that
it was a governmental entity and operated the housing project pursuant to MCL 125.653.
Accordingly, the Commission argued, it was immune from tort suit under the Governmental Tort
Liability Act (“GTLA”), MCL 691.1401 et seq., unless plaintiff could demonstrate that her tort
claims fell within one of the GTLA’s enumerated exceptions. The Commission stressed that the
specific GTLA exception under which it might be possible for plaintiff to substantiate a claim,
MCL 691.1402 (the highway exception), is subject to a notice requirement under MCL
691.1404(1). Among other things, MCL 691.1404(1) requires that a plaintiff provide a
governmental defendant with a notice of injury and defect within 120 days of his injury, and that
the notice must specify the exact location and nature of the defect. Because plaintiff failed to
provide the commission with a notice that complied with MCL 691.1404(1), the Commission


                                               -1-
argued that it was impossible for her to bring a claim under MCL 691.1402, or any other section
of the GTLA.

       In response, plaintiff asserted that she complied with MCL 691.1404(1) by providing the
Commission with written notice of her injury within 120 days of her injury. She could not
produce a copy of the notice that she supposedly gave to the Commission. Instead, plaintiff and
her daughter made affidavits,1 which stated that: (1) plaintiff provided a written notice to the
Commission soon after her injury; and (2) the notice described the location of the sidewalk
where she was injured and the nature of the sidewalk defect.

        The trial court held that plaintiff’s affidavits created a question of fact as to whether
plaintiff gave notice of her injury in compliance with MCL 691.1404(1), and accordingly denied
defendant’s motion for summary disposition. It did not address plaintiff’s nuisance claim.

        On appeal, the Commission makes the same argument as it did in the trial court: namely,
that plaintiff cannot maintain her premises liability action under MCL 691.1402, because she did
not comply with the notice requirement of MCL 691.1404(1).2 Plaintiff asks us to uphold the
ruling of the trial court that her affidavits create a question of fact as to whether she gave notice
to the Commission in compliance with the statute.

                                  II. STANDARD OF REVIEW

        A trial court’s decision on a motion for summary disposition under MCR 2.116(C)(7) is
reviewed de novo. Roby v City of Mount Clemens, 274 Mich. App. 26, 28; 731 NW2d 494
(2006). “When reviewing a motion for summary disposition under MCR 2.116(C)(7), all well-
pleaded allegations must be accepted as true and construed in favor of the nonmoving party,
unless contradicted by any affidavits, depositions, admissions, or other documentary evidence
submitted by the parties.” Pierce v City of Lansing, 265 Mich. App. 174, 177; 694 NW2d 65
(2005).

                                         III. ANALYSIS

      The GTLA states that “governmental agencies” are “immune from tort liability if the
governmental agency is engaged in the exercise or discharge of a governmental function.” MCL




1
  The trial court stated at the motion hearing that it hadn’t received copies of plaintiff’s
affidavits, and had to review plaintiff’s own copies of the affidavit at the hearing.
2
  In her brief on appeal, plaintiff, after stating that she does not dispute the Commission’s
(accurate) argument that the GTLA bars common law trespass-nuisance claims against
governmental entities, withdraws her claim for trespass-nuisance. See Pohutski v Allen Park,
465 Mich. 675, 690; 641 NW2d 219 (2002). As noted, the trial court did not address this issue at
the motion hearing. Accordingly, we grant defendant’s request for summary disposition under
MCR 2.116(C)(7) as to plaintiff’s trespass-nuisance claim.


                                                -2-
691.1407(1).3 Other provisions of the GTLA enumerate specific exceptions to this general grant
of governmental immunity from tort claims, including for persons “who sustain[] bodily injury . .
. by reason of failure of a governmental agency to keep a highway under its jurisdiction in
reasonable repair and in a condition reasonably safe and fit for travel.” MCL 691.1402(1). MCL
691.1401(c) defines “highway” to mean:

       a public highway, road, or street that is open for public travel. Highway includes a
       bridge, sidewalk, trailway, crosswalk, or culvert on the highway. Highway does
       not include an alley, tree, or utility pole.

       However, this “highway exception” to the GTLA is limited by another provision, MCL
691.1404(1), which mandates that any plaintiff who brings an action under MCL 691.1402(1)
must, “within 120 days from the time the injury occurred”:

       serve a notice on the governmental agency of the occurrence of the injury and the
       defect. The notice shall specify the exact location and nature of the defect, the
       injury sustained and the names of the witnesses known at the time by the
       claimant. [MCL 691.1404(1).]

        “Failure to provide adequate notice under [MCL 691.1404(1)] is fatal to a plaintiff’s
claim against a government agency.” McLean v Dearborn, 302 Mich. App. 68, 74; 836 NW2d
916 (2013). “Although under some circumstances this Court will conclude that a notice is
sufficient despite a technical defect . . . the plaintiff must at least adequately provide the required
information.” Id. at 75, citing Plunkett v Dep’t of Transp, 286 Mich. App. 168, 176–177; 779
NW2d 263 (2009).

        Here, the Commission is a governmental agency engaged in the discharge of a
governmental function pursuant to MCL 125.653—the operation of a housing project for poor
residents of Clinton Township.4 Accordingly, the Commission is immune from tort suit unless
plaintiff can demonstrate that her claim falls into one of the GTLA’s enumerated exceptions.

       Plaintiff’s claim, that she injured herself after tripping on a defective sidewalk, falls
within the highway exception to the GTLA, MCL 691.1402(1). But plaintiff did not comply
with the notice requirement that is necessary to sustain a complaint under that section. MCL



3
  A governmental function is “an activity that is expressly or impliedly mandated or authorized
by constitution, statute, local charter or ordinance, or other law.” MCL 691.1401(b). “The term
‘governmental function’ is to be broadly construed.” Maskery v Bd of Regents of Univ of Mich,
468 Mich. 609, 614; 664 NW2d 165 (2003).
4
  MCL 125.653 permits “any city, village, township or county” to create a commission to
“accomplish the purposes set forth in [MCL 125.652].” In turn, MCL 125.652 permits “[a]ny
city, village, township or county of the state of Michigan [to] purchase, acquire, construct,
maintain, operate, improve, extend or repair housing facilities and eliminate housing conditions
which are detrimental to the public peace, health, safety, morals or welfare.”


                                                 -3-
691.1404(1). Again, the notice requirement had to be submitted to the Commission within 120
days of plaintiff’s injury, and include “the exact location and nature of the defect” that caused
her injury. At every step in this litigation, plaintiff has failed to produce a copy of the notice she
allegedly provided to the Commission.

        In lieu of a copy of the actual notice, plaintiff and her daughter submitted affidavits. The
affidavits asserted that plaintiff’s daughter submitted a written notice to the Commission, and
that the notice included plaintiff’s “name, the date that [plaintiff] fell and indicated the location
where [plaintiff] fell at and described the defect.” The daughter’s affidavit also claimed that the
written statement included “the specific location of the injury” and “described the nature of the
defect.” However, neither affidavit contained specific details describing the location of the
injury or the nature of the defect.

        Accordingly, plaintiff’s attempt to use her affidavits to satisfy MCL 691.1404(1)’s notice
requirement is unavailing. As defendant observes, plaintiff’s affidavits are factually deficient,
because they fail to state sufficient facts to allow a court to determine whether the notice
included the required information: the “exact location and nature of the defect.” Even at this late
date, plaintiff has failed to provide this information. Plaintiff and her daughter’s assertions that
the supposed notice contained this information are thus mere conclusions, and conclusory
allegations are insufficient to establish a question of fact. Quinto v Cross and Peters Co, 451
Mich. 358, 371-372; 547 NW2d 314 (1996).

        We reject plaintiff’s argument that if her affidavits are deemed insufficient, defendant is
not entitled to summary disposition because it failed to submit an affidavit or other factual
support for its contention that it did not receive the requisite notice. As noted, plaintiff’s
complaint and affidavits failed to meet the basic notice requirements of MCL 691.1404(1).
Accordingly, her claim, as a matter of law, failed to allege any facts that abrogated governmental
immunity—because plaintiff did not comply with MCL 691.1404(1)’s notice requirements, her
complaint and affidavits did not allege facts that could abrogate governmental immunity under
MCL 691.1402(1). And because governmental immunity is presumed absent the existence of
facts that fall under the GTLA’s enumerated exceptions, and plaintiff submitted nothing to rebut
this presumption, defendant did not need to submit an affidavit or other factual support for its
contention that it did not receive the requisite notice—plaintiff’s failure to comply with MCL
691.1404(1) was proof enough.

        Defendant is therefore entitled to summary disposition under MCR 2.116(C)(7). We
reverse the holding of the trial court, and remand for entry of an order granting summary
disposition to defendants under MCR 2.116(C)(7).

       Reversed and remanded. We do not retain jurisdiction.

                                                              /s/ Christopher M. Murray
                                                              /s/ Henry William Saad
                                                              /s/ Kirsten Frank Kelly




                                                 -4-